Exhibit 10.6
SEPARATION AGREEMENT, INCLUDING RELEASE
AND WAIVER OF CLAIMS
December 22, 2008
This Separation Agreement Including Release and Waiver of Claims (the
“Agreement”) is between the undersigned employee, Stephan Sigaud (hereinafter
referred to as “you”) and Harris Interactive Inc., and any and all of its
respective parents, subsidiaries or affiliates, on behalf of itself and its
agents, employees, officers, directors, representatives, predecessors,
successors, and assigns (hereinafter referred to as “the Company”).
Although the Agreement and the Company’s severance policies would provide no
post-termination compensation to you, in recognition and appreciation of your
service to the Company, the Company is prepared to make the arrangements with
you provided in this Agreement. In consideration of your agreement to the terms
and conditions contained in this Agreement, you will be entitled to the benefits
described below. This Agreement will not be effective and you will not receive
the benefits under it (i) unless you have executed and returned this Agreement
to the Company, and (ii) the seven-day revocation period described below has
expired and you have not revoked this Agreement during that period.
The terms of this Agreement are as follows:

1.   This Agreement replaces and supersedes in all respects any Employment
Agreement, if applicable, which will be of no further force and effect. This
Agreement does not affect the amount of your vested benefits under any other
employee benefit plan, such as the 401(k) plan, in which you were a participant
and does not replace agreements, if any, related to the stock options and
restricted stock held by you. The Confidentiality of Information and
Non-Disclosure Policy to which you are a party remains in effect.   2.   Your
last day of active employment with the Company will be December 23, 2008. You
will be paid for all unpaid vacation accrued and prorated through December 23,
2008. You will also receive payment for all unused “carry over” vacation time up
to a maximum of 5 days, per the Company policy.   3.   In consideration for your
agreement to this Agreement, including but not limited to the release and waiver
included in paragraph 5 and the non-compete, non-solicitation, and
confidentiality restrictions contained in paragraphs 10 and 11 below, and in
lieu of any other Company post-termination payments or benefits, you will
receive only the benefits outlined below.

  a.   After December 23, 2008 the Company will continue to pay you your current
bi-weekly salary, less standard deductions, up to and including June 23, 2009,
in the same manner and frequency as you were compensated prior to December 23,
2008.     b.   The Company will continue to provide to you, at Company expense,
less the standard employee contribution applicable to employees of similar
status, the health insurance benefits that you received while actively employed
for the time you are unemployed or without work for which you are compensated,
up to and including June 30, 2009. In the event you become employed or begin to
perform work for which you are eligible to receive health insurance benefits
(whether or not you enroll in the applicable plan), the Company will no longer
be obligated to provide you with such health insurance benefits. Should you
become eligible under COBRA for continuation of your health insurance coverage
after June 30, 2009, you will be notified of such right. You will not
participate in the Company’s short term and long term disability plans or life
insurance plans after December 23, 2008. You acknowledge and agree that your
receipt of the benefits described in section 4(a) of this Agreement is

1



--------------------------------------------------------------------------------



 



      contingent upon you immediately notifying Michelle Rodominick at 60
Corporate Woods, Rochester, New York, 14623, (585) 214-7685, that you have
become employed or have begun to perform work for which you are eligible to
receive health insurance benefits.     c.   If you are a participant in the
Company’s 401(k) plan, you will not be eligible to continue your contributions
after December 23, 2008 and the Company will make no further matching
contributions. Should you have a loan with the 401(k) plan, you may either
(i) pay off the loan balance immediately, or (ii) pay off the loan within the 90
days after December 23, 2008. Should you not pay off the loan, the outstanding
loan will be treated as a distribution from the plan and may be subject to
income taxes and penalties.     d.   For purposes of accruing 401(k) benefits,
vacation, or other employee benefits, your last day of work shall be deemed
December 23, 2008. You will not accrue seniority or other benefits during any
period of salary continuation.     e.   The Company has coordinated career
transition services to be available to assist you during your job search. We
will assist you with resume writing, interviewing skills, networking strategies
and local outplacement. You must contact the service provider and begin using
the services within sixty (60) days from the date you sign this agreement to
remain eligible for this benefit.     f.   Any existing stock option and
restricted stock agreements between you and the Company remain in effect.
However, effective December 23, 2008 all vesting of Company stock options and
restricted stock held by you will cease. You will be eligible to exercise all
vested Company stock options within 60 days of your separation date. Your vested
stock options as of December 23, 2008 are:

  a.   options to acquire 40,312 shares with an exercise price of 4.38 per share
    b.   options to acquire 32,083 shares with an exercise price of 4.37 per
share     c.   options to acquire 3,750 shares with an exercise price of 4.31
per share

      Failure to exercise vested options within 60 days of your separation date
will result in forfeiture of all or any portion of stock options not exercised.

All vested restricted stock from previous grants has been transferred to your
personal brokerage account in accordance with your instructions.

4.   You understand and agree that you would not receive the monies and benefits
specified in paragraph 3(a)-(f) above except for your execution of this
Agreement and the fulfillment of the promises contained herein, and that the
payments and benefits under this Agreement are over and above any consideration
or payments owed to you by the Company arising out of your employment. You
understand that all wages and benefits received from the Company, except for
those outlined in paragraph 3(a)-(f) above will expire as of December 23, 2008.
  5.   Release and Waiver of All Claims. You knowingly and voluntarily release
and forever discharge the Company from any and all claims, known and unknown,
which you have or may have against the Company at any time prior to the date of
the execution of this Agreement, including, but not limited to:

  •   a release of any rights or claims he/she may have under the Americans with
Disabilities Act (“ADA”), which prohibits discrimination on the basis of
disability;     •   the Age Discrimination in Employment Act (“ADEA”), which
prohibits age discrimination in employment;     •   the Older Worker’s Benefit
Protection Act;

2



--------------------------------------------------------------------------------



 



  •   Title VII of the Civil Rights Act of 1964, as amended, which prohibits
retaliation and discrimination in employment based on race, color, national
origin, religion or sex;     •   the Family and Medical Leave Act;     •   the
Employee Retirement Income Security Act of 1974 (“ERISA”), as amended;     •  
the Fair Labor Standards Act (“FLSA”);     •   the New York Human Rights Law
(“NYHRL”);     •   the New York Executive Law;     •   the New York Labor Law;  
  •   any other federal, state or local law or regulation prohibiting employment
discrimination;     •   claims for wrongful discharge, whether based on claimed
violations of statute or based on claims in contract or tort, common law or
equity;     •   claims for failure to pay wages due or other moneys owed
(including claims for unpaid vacation pay);     •   claims of fraud,
misrepresentation, defamation, interference with prospective economic advantage;
    •   claims of intentional or negligent infliction of emotional distress; and
    •   claimed violations of any other federal, state, civil or human rights
law, or any other alleged violation of any local, state or federal law,
regulation or ordinance, and/or public policy, contract, or tort, or common law
having any bearing whatsoever on the terms and conditions and/or cessation of
employment with the Company, including but not limited to, any allegations for
costs, fees or other expenses, including attorneys’ fees, incurred in these
matters which you ever had, now have, or may have as of the date you execute
this release.

With the sole exception of a claim under the Older Workers Benefit Protection
Act (“OWBPA”), which is discussed in the next paragraph below, you agree not to
initiate any legal action, charge or complaint (“action”) against the Company in
any forum whatsoever and to immediately discontinue any such action previously
commenced. Further, to the extent any such action has been or is brought, you
expressly waive any claim to any form of monetary or other damages or any other
form of recovery or relief in connection with any such action, or in connection
with any action brought by a third party.
If you challenge the age claim release in this Agreement as being inconsistent
with the Older Workers Benefit Protection Act (“OWBPA”), you do not first have
to give back of any payments received under this Agreement. An OWPBA claim is
the only claim that you might make in which you would not first have to return
to the Company all sums paid to you under this Agreement. If you lose your OWBPA
claim or lawsuit and/or it is found to have been brought in bad faith, then in
addition to paying all of the Company’s legal fees and other costs incurred by
the Company in defending against your claim, you will be required to immediately
return to the Company all sums paid to you under this Agreement.

3



--------------------------------------------------------------------------------



 



6.   You agree that you will not make to any person, group, or entity any
statement, whether oral or written, that directly or indirectly denigrates or
disparages the Company or any of its officers, directors, employees, or agents.
The Company also agrees it will not make to any person or entity any statement,
whether oral or written, that directly or indirectly denigrates or disparages
you.   7.   You agree not to disclose any information regarding the existence or
substance of this Agreement, except as required by law or, in your case, to:
(i) your spouse; or (ii) to an attorney or accountant with whom you chooses to
consult regarding your consideration of this Agreement. You also agree that no
disclosure shall be made to any such persons unless they have first agreed to
abide by this confidentiality provision, and that you shall be held liable for
any disclosure that any such person makes. The Company may disclose the terms of
this Agreement and the consideration therefore to any federal, state, and/or
local taxing authority in connection with an audit of tax returns involving the
consideration provided for in this Agreement, and as otherwise permitted or
required by law.   8.   You agree to refer any requests for references to the
Company’s Human Resources Department, and that the Company will not be held
liable for any reference requests that are directed to anyone other than someone
in Human Resources.   9.   By entering into this Agreement, you agree to return
to the Company any and all of its property, including documents and software,
which you have in you possession or under your control, and affirm that you have
not transferred any Company property to anyone prior to executing this
Agreement.   10.   You agree that your services hereunder are of a special,
unique, extraordinary and intellectual character, and that your position with
the Company placed you in a position of confidence and trust with the clients
and employees of the Company. You also acknowledge that the clients serviced by
the Company are located throughout the world and accordingly, it is reasonable
that the restrictive covenants set forth below are not limited by specific
geographic area but by the location of the Company’s clients and potential
clients. You further acknowledge that the rendering of services to the Company’s
clients necessarily required the disclosure of confidential information and
trade secrets of those clients (such as without limitation, marketing plans,
budgets, designs, client preferences and policies, and identity of appropriate
personnel of clients with sufficient authority to influence a shift in
suppliers). You and the Company agree that in the course of your employment with
the Company, you have developed a personal acquaintanceship and relationship
with the Company’s clients, and a knowledge of those clients’ affairs and
requirements, which in some cases may constitute the Company’s primary or only
contact with such clients. You acknowledge that the Company’s relationships with
its established clientele have therefore been placed in your hands in confidence
and trust. You consequently agree that it is reasonable and necessary for the
protection of the goodwill and business of the Company that you continue to make
the covenants contained herein; that the covenants are given as an integral part
of and incident to this Agreement, that there is adequate consideration for such
covenants including the benefits provided by this Agreement, and that in making
its decision to offer you the benefits outlined above the Company relied upon
and was induced by the covenants made by you in this section.       For purposes
of this section 10 the term “Competing Business” shall mean any business or
venture whose business is substantially similar to the whole or any significant
part of the business conducted by Company, and which is in material competition
with the Company.       The restrictions in this paragraph are in addition to
and apart from the restrictions you may be subject to in any other agreement,
such as for example, but not limited to, any existing stock option agreements.

4



--------------------------------------------------------------------------------



 



Accordingly:

  a.   You agree that, for a period of one year from December 23, 2008, you
shall not, directly or indirectly, including without limitation on behalf of,
for the benefit of, or in conjunction with, any other person or entity:

  (i)   solicit, assist, discuss with or advise, influence, induce or otherwise
encourage in any way, any employee of Company (including particularly but
without limitation any employee who reported to or through you) to terminate
such employee’s relationship with Company for any reason, or assist any person
or entity in doing so,     (ii)   employ, assist or have involvement with any
other person in connection with, engage or otherwise contract with any employee
or former employee of Company in a Competing Business or any other business
unless such former employee shall not have been employed by Company for a period
of at least one year and no solicitation prohibited hereby shall have occurred
prior to the end of such one year period,     (iii)   interfere in any manner
with the relationship between any employee and Company, or     (iv)   solicit or
otherwise deal in any way with any of the clients or customers of the Company:

  (A)   with whom you in the course of employment by the Company acquired a
relationship or had dealings,     (B)   with respect to whom you in the course
of employment by the Company were privy to material or proprietary information,
or     (C)   with respect to whom you were otherwise involved in the course of
employment by the Company, whether in a supervisory, managerial, consultative,
policy-making, or other capacity involving other Company employees who had
direct dealings with such clients and customers.

Such clients and customers include any client or customer to whom the Company
sold services or products in the two years prior to December 23, 2008, any
prospective client or customer of the Company for whom a proposal was prepared
or to whom any other marketing presentation was made within the year prior to
December 23, 2008, or any prospective client or customer for whom pursuit was
actively planned by the Company within the year prior to December 23, 2008 and
in respect of whom the Company has not determined to cease such pursuit.

  b.   You further agree that during the period in which you are receiving
payments under section 3(a), you shall not, directly or indirectly engage in any
activity or business competitive in any manner with the activities or business
of the Company or directly or indirectly, including without limitation on behalf
of, for the benefit of, or in conjunction with, any other person or entity: own,
manage, operate, join, control, participate in, invest in, solicit business or
clients for, or otherwise be connected or associated with, in any manner
(including, without limitation, as an officer, director, employee, distributor,
independent contractor, independent representative, partner, consultant,
advisor, principal, agent, proprietor, trustee or investor) any Competing
Business (defined below); provided, however, that that ownership of 4.9% or less
of the stock or other securities of a corporation, the stock of which is listed
on a national securities exchange, shall not constitute a breach of this
section, so long as you do not in fact have the power to

5



--------------------------------------------------------------------------------



 



      control, or direct the management of, or is not otherwise engaged in
activities with, such Competing Business.

11.   You also agree not to use or disclose to any other person, business, or
legal entity, any of the Company’s confidential, proprietary, or trade secret
information, including, but not limited to, customer lists, customer
information, processes and techniques, product information and plans, sales
techniques, pricing strategies, and financial or marketing information. The
parties agree that the Company is entitled to an injunction and attorney’s fees
in the event of a breach of this Agreement. The restrictions in this paragraph
are in addition to and apart from the restrictions you may be subject to in any
other agreement, such as for example, but not limited to, any existing stock
option agreements.   12.   You agree that in addition to its rights to terminate
benefits under this Agreement and any other legal rights it may have, the
Company may advise third parties of the restrictions contained in sections 10,
11, and 12 of this Agreement in connection with protection of its rights
hereunder, and shall be entitled to an injunction to prevent any violation of
the provisions of such sections.   13.   With the sole exception of a claim
under the Older Workers Benefit Protection Act (“OWBPA”), which is discussed in
and governed by the language in paragraph “5” above, if you file a lawsuit,
charge, complaint or other claim asserting any claim or demand which is within
the scope of the release and waiver, whether or not such claim is valid, or
breaches any terms of this Agreement, the Company shall: (i) retain all rights
and benefits of this Agreement, (ii) be entitled to cancel any and all future
obligations of this Agreement, and (iii) be entitled to recoup the value of all
payments and benefits paid hereunder, together with the Company’s costs and
attorneys’ fees.   14.   You agree that neither this Agreement nor the
furnishing of the consideration under this Agreement shall be deemed or
construed at any time for any purposes as an admission by the Company of any
liability or unlawful conduct of any kind.   15.   If any provision of this
Agreement is declared invalid by any court of competent jurisdiction for any
reason, such invalidity shall not affect the remaining provisions of this
Agreement, which shall be fully severable, given full force and effect.   16.  
No modification, amendment or waiver of any of the provisions contained in this
Agreement, or any future representation, promise or condition in connection with
the subject matter of this Agreement, shall be binding upon any party hereto
unless made in writing and signed by such party or by a duly authorized officer
or agent of such party.   17.   The parties agree that this Agreement shall be
governed and interpreted by the laws of the State of New York, without regard to
conflict of laws doctrines. The parties irrevocably consent to jurisdiction and
venue of any action or proceeding brought to enforce any rights, duties or
obligations under this Agreement in the Supreme Court of the State of New York
for the County of Monroe or in the United States District Court for the Western
District in Rochester, New York.   18.   You acknowledge that you are
voluntarily signing this Agreement, that you have not been pressured into
agreeing to its terms, and that you have enough information about this Agreement
and the benefits offered under it to decide whether to sign this Agreement. If,
after full consideration of this Separation Agreement, including the release and
waiver of claims in paragraph 5, you voluntarily choose to accept the terms of
this Agreement, you will sign and date this Agreement in the presence of a
notary public, in the spaces provided below.   19.   By signing below, you
acknowledge that you have been advised to consult an attorney of your choice and
that the Company recommends that you consult an attorney of you choice before
entering into this Agreement.   20.   You understand that you have forty-five
(45) days to consider this Agreement. You may use as much of this period as you
choose. You may also waive all or part of this forty-five (45) day

6



--------------------------------------------------------------------------------



 



    period, and if after receiving this Agreement you sign the agreement before
forty-five (45) days have elapsed, you signature shall be evidence that you have
waived the balance of the forty-five (45) day period after having had a full
opportunity to consult the attorney of your choice concerning its terms. If you
elect to accept the terms of this Agreement, including the release and waiver
included in paragraph 5 and the non-compete, non-solicitation, and
confidentiality restrictions contained in paragraphs 10, 11, and 12 above, you
will sign and date the Agreement in the space provided below       Once you sign
this Agreement, it will become effective, enforceable, and irrevocable upon the
expiration of seven (7) days following the date of your signature. If you decide
to revoke this Agreement, you will personally deliver a written notice of
revocation to the Human Resources Department, within seven (7) days after you
sign this Agreement.   21.   This Agreement is binding upon and shall inure to
benefit of (i) you and your heirs, legal representatives, and assigns, and
(ii) the Company and its successors, assigns, subsidiaries, affiliates, agents,
employees, officers, directors, representatives, and predecessors.   22.   This
Agreement constitutes the entire agreement between the parties on the subject
matters contained herein.

BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ AND UNDERSTOOD THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE WAIVER AND RELEASE IN PARAGRAPH 5 AND THE
NONCOMPETE, NONSOLICITATION, AND CONFIDENTIALITY RESTRICTIONS CONTAINED IN
SECTIONS 10 AND 11 AND I VOLUNTARILY CHOOSE TO ACCEPT THE TERMS OF THIS
AGREEMENT IN CONNECTION WITH MY SEPARATION FROM EMPLOYMENT.
IN WITNESS WHEREOF, the parties have executed this Separation Agreement and
General Release as of the date(s) set forth below.

                     
Dated:
  1/7/09       Dated:   1/12/09    
 
 
 
         
 
   
 
                                HARRIS INTERACTIVE INC.    
 
                   
/s/ Stephan Sigaud
      By:   /s/ Belinda Cole                      
(Name)
              Human Resources    

STATE OF: New Jersey       )
COUNTY OF: Essex            )ss:
On this 7th day of January, 2009 before me personally came Stephan Sigaud to me
known and known to me to be the individual described in and who executed the
foregoing instrument, and the above-named person acknowledged to me that said
person executed the same.

         
 
  /s/ Jose De Fontes Alves    
 
  Notary Public    

7